Propel Management Group, Inc.

Master Services Agreement

 

This Agreement (the "Agreement") is made and entered into as of the last date
set forth below, by and between Propel Management Group, Inc. (hereinafter
referred to as "PGM"), a Nevada corporation, having its principal address at
3625 W. MacArthur Blvd., Santa Ana, CA, 92704 and Californians for Marijuana
Legalization and Control, a non-profit organization and California campaign
committee (hereinafter referred to as “CMLC”), located at 20 Park Road, Suite E,
Burlingame, CA 94010.

 

WHEREAS, PMG has expertise and experience in planning, management, and
conducting telemarketing fundraising campaigns; and

 

 

WHEREAS, CMLC desires to raise funds from the public through telemarketing,
online and email to directly support its California political campaign, the
Marijuana Control, Legalization and Revenue Act of 2014 (hereinafter “MCLR” ).
The CMLC is dedicated to the MCLR by having MCLR qualify to be voted on by the
California voting population at the November 2014 general election and passed.

 

NOW, THEREFORE, in consideration of the promises, the mutual covenants and
Agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, PMG and CMLC
agree as follows:

 

SECTION 1. AGREEMENT

 

The entire Agreement consists of the Master Services Agreement (MSA) and the
Scope of Work which is attached and fully incorporated herein. In the event the
Scope of Work conflicts with the MSA, the Scope of Work prevails.

 

SECTION 2. SERVICES

 

2.1  Marketing and Customer Care Services. During the term of this Agreement,
PMG agrees to perform certain marketing services as set forth in the Scope of
Work which is attached and in accordance with the terms and conditions contained
herein (hereinafter "Services").

 

2.2PMG Obligations. During the term of this Agreement, PMG shall:

·Provide CMLC with prompt feedback and ongoing consultation to improve any
scripting and/or other calling, email, web, voter petition forms or other
ancillary materials necessary to accomplish the goals of this Agreement.

·Manage any inbound or outbound calls or contacts in a manner to maximize the
likelihood that each Communicator will perform effectively.

·Provide CMLC with call and contact report information and voter petitions to
qualify the MLCR on the November 2014 general election ballot in formats
mutually agreed upon by PMG and CMLC.

·Make no comment to the media regarding any activities on behalf of the CMLC
without its prior consent.

 

2.3CMLC Obligations. During the term of this Agreement, CMLC shall:

·Provide PMG with information required to perform the Services (collectively,
the "Data") in a timely manner. Upon receipt by PMG of the Data, the parties
shall agree upon a mutually agreeable campaign start date (Commencement Date) of
February 3, 2014, and if applicable in each state when the statutory number of
days has elapsed after the filing of any required solicitation information.

·Approve all materials, scripts and changes provided by PMG within one (1)
business day of receipt of said materials and/or scripts.

1

 

 

Propel Management Group, Inc.

Master Services Agreement

 

SECTION 3. PAYMENT TERMS

 

3.1  Invoices; Finance Charge. CMLC shall be invoiced weekly in accordance with
the schedule and prices set forth on the referenced Schedule A. Payment of
invoices is due every seven (7) days from the date of invoice via electronic
wire to the bank account(s) as designated in writing by PMG. Irrevocable
instructions will be issued by CMLC to the Escrow Company for payment of any
outstanding invoices on a weekly basis predicated that funds are available. All
expenses incurred in connection with the Agreement by PMG will be paid first
prior to any other distributions. Any invoices outstanding after 30 days from
the date of the invoice will accrue a 1.5% interest charge (not applicable to
lock boxes). CMLC shall pay all service, sales, use and value-added taxes,
duties, assessments and any other taxes or fees which may be assessed or levied
by any governmental or regulatory authority with respect to the Services
provided by PMG to CMLC pursuant to this Agreement.

 

3.2Price Change. PMG reserves the right to evaluate the prices paid by CMLC
sixty (60) days after the Effective Date hereof and every one (1) month
thereafter. CMLC agrees to negotiate, in good faith, any changes to the fees
after PMG sends written notice to CMLC of any such changes in fees.

 

3.3  Billing Disputes. In the event the CMLC, in good faith, disputes PMG's
computation of amounts due and owing within all applicable period of limitation,
CMLC may withhold payment of the disputed amount. CMLC must pay all charges
which are not in dispute in accordance with the payment terms set forth in this
Section. An amount will not be considered "in dispute" until CMLC has provided
PMG with written documentation explaining the disputed amount and describing the
factual and legal basis for the dispute. CMLC must cooperate with PMG to resolve
any dispute expeditiously. All disputed amounts are due and payable immediately
upon PMG's written denial of the dispute. Disputed amounts which are found to be
payable will be subject to all finance charges applicable set forth from the
original invoice date. Any invoice or part of an invoice not disputed within
thirty (30) days of date of invoice shall be regarded conclusively as
undisputed.

 

3.5 Audits and Information Requests. In the event of non-payment, CMLC agrees
that upon prior notice from PMG, PMG shall have the right to audit and inspect
CMLC's books and records related to the solvency of CMLC and its ability to pay
including, balance sheets, financial statements, and any other items PMG
determines necessary.

 

SECTION 4. TERM AND TERMINATION

 

4.1  Term. The term of this Agreement shall be in accordance with the term as
set forth in the applicable schedules.

 

4.2  Termination for Cause. Notwithstanding any other provision in this Section
4, either party may terminate this Agreement with sixty (60) days written notice
to the other party of the termination date, if either party (i) falsified
information that led to this Agreement; (ii) materially, breaches any of its
obligations hereunder and such failure to perform remains uncured after sixty
(60) days from written notice by the non-breaching party; or (iii) is unable to
pay its debts generally as they come due or is declared insolvent or bankrupt,
is the subject of any proceedings relating to its liquidation, insolvency or the
appointment of a receiver or similar officer, or makes an assignment for the
benefit of all, or substantially all of its creditors.

 

4.3  Termination without Cause. Unless otherwise set forth in the applicable
schedule, this Agreement may not be terminated by either party without penalty
or termination fees upon a minimum of sixty (60) days written notice to the
other party, unless otherwise set forth in the applicable schedule.1 All
reasonable fees which are accrued through this termination will still be due
from the CMLC and subject to all terms set forth within this Agreement. PMG
shall return all funds received for services not yet performed and return,
erase, or destroy any confidential material of the CMLC as requested by the
CMLC.

 

CMLC has the right to cancel the contract without cost, penalty, or liability
for a period of 10 days following the date on which the contract is executed.

2

 

 

Propel Management Group, Inc.

Master Services Agreement

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

 

CMLC represents and warrants to PMG that:

 

5.1  Authorization; Compliance with Laws. CMLC is fully authorized to provide
the products and/or services being offered to the prospects and customers
pursuant to the solicitations to be made by PMG under this Agreement. CMLC
further represents and warrants to PMG that all products and/or services and the
offering of all products and/or services to be provided by CMLC to the prospects
and customers will fully comply with all applicable federal, state and local
laws, rules and regulations, including, but not limited to, any federal or state
legislation regarding telephone or internet marketing, if applicable.

 

5.2  Information. CMLC has provided PMG with all necessary information
concerning the products and/or services to be marketed pursuant to this
Agreement to enable PMG to assist in the development of telephone and email
marketing scripts containing the disclosures required by any regulation or law
specifically applicable to such products and/or services. All such information
is true and correct and, if applicable, consistent with representations made by
or on behalf of CMLC in the marketing of such products and/or services in other
media. CMLC will immediately inform PMG of any changes in its policies or
practices or in the description of such products and/or services that may
require a change in such disclosures. If applicable, CMLC further represents and
warrants that product labeling, packaging and instructions comply with
applicable law.

 

5.3  Disclosure. Other than published state and federal laws and published rules
and regulations of the Federal Communications Commission and the Federal Trade
Commission, CMLC represents there are no court decrees, orders, judgments or
consent Agreements and no pending formal or informal state or federal
governmental investigations that would bar the marketing of the products and/or
services that are the subject of this Agreement or CMLC's business. CMLC will
immediately inform PMG of any change in the status of such matters or the
institution of investigations under applicable laws and regulations as soon as
it becomes aware of them.

 

PMG represents and warrants to CMLC that:

 

5.4  PMG Performance. PMG shall perform all duties and obligations required of
it pursuant to this Agreement in accordance with accepted industry standards.
PMG represents to CMLC that it will comply with all applicable federal, state
and local laws, rules and regulations. Except as set forth in the immediately
preceding sentence, PMG MAKES NO EXPRESS OR IMPLIED WARRANTIES OR GUARANTEES
(WHETHER IMPLIED IN FACT OR IN LAW) regarding the amount of revenues, proceeds,
or funds that will be raised or generated by the performance of this Agreement
except as those listed in Schedule A. PMG has made no affirmations of fact or
other representations to the CMLC other than those expressly set forth in this
Agreement and CMLC hereby agrees that it has not relied on any affirmation of
fact or other representation from PMG in entering into this Agreement other than
those expressly set forth in this Agreement.

 

3

 

 

Propel Management Group, Inc.

Master Services Agreement

 

5.5  Performance Measures. Projected performance measures may be set as agreed
upon by the parties. Such measures are typically reached over a certain cycle of
time. Therefore, in the event performance measures are set forth in the
applicable schedule(s), they will be measured on a cycle as agreed upon in the
schedule and not on a daily basis. No credits will be given for a particular
incident occurring on a particular day or from a particular incident if the
performance measures are met over the time agreed upon by the parties.

 

SECTION 6. HOURS OF OPERATION

 

Unless otherwise set forth in the attached schedules, the following regular
hours of operation apply:

 

6.1  Inbound. Sunday - Saturday, 8:00 AM to 9:00 PM PST. Any changes to the
Hours of Operation will be mutually agreed upon and in compliance with state and
federal laws.

 

Services provided within this Agreement may be supported through a combination
of PMG's call centers including Work-At-Home communicators, IVR, and designated
overflow partners.

 

6.2  Outbound. Sunday - Saturday, 8:00 AM to 9:00 PM PST. Any changes to the
Hours of Operation will be mutually agreed upon and in compliance with state and
federal laws.

 

Services provided within this Agreement may be supported through a combination
of PMG's call centers including Work-At-Home communicators, IVR, and designated
overflow partners.

 

SECTION 7. OWNERSHIP AND PROPERTY RIGHTS

 

7.1  Intellectual Property. PMG and CMLC agree that all software, hardware,
technology, operating applications, training manuals and processes developed and
created by PMG for CMLC are to be owned by PMG and remain the exclusive property
of PMG and shall be retained by PMG at the termination of this Agreement.
Scripts developed by the CMLC are owned by the CMLC and are not the property of
PMG.

 

7.2  Caller Information. PMG acknowledges that all call data and all customer
information provided by CMLC will remain the property of CMLC, and shall not be
used or sold by PMG, subject to the terms of this Agreement. However, PMG shall,
without liability or obligation, utilize its database to confirm caller name,
address and telephone number and may update and supplement CMLC's database with
name, address and telephone number obtained as a result of providing Services
hereunder. Neither CMLC nor its customer shall have any implied license to use
PMG's database or otherwise have any right to or in PMG proprietary or licensed
data.

 

SECTION 8. INDEMNIFICATION AND LIMITATION OF LIABILITY

 

8.1  MUTUAL INDEMNIFICATION. EACH PARTY (THE "INDEMNIFYING PARTY") AGREES TO
INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY, ITS OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES, AGENTS AND ITS AND THEIR RESPECTIVE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS (THE "INDEMNIFIED PARTIES") FROM AND
AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, CLAIMS, DEMANDS, SUITS,
JUDGMENTS, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES AND COSTS OF
ANY INVESTIGATION OR ACTION RELATED THERETO) ("LOSSES") SUFFERED OR INCURRED BY
THE INDEMNIFIED PARTIES (1) AS A RESULT OF THE INDEMNIFYING PARTY'S FAILURE TO
PERFORM OR IMPROPER PERFORMANCE OF THIS AGREEMENT; OR (II) FROM THE BREACH OR
INCORRECTNESS OF ANY REPRESENTATION OR WARRANTY MADE HEREIN BY THE INDEMNIFYING
PARTY. FURTHER, CMLC SHALL INDEMNIFY AND HOLD PMG HARMLESS FROM ANY LOSSES
ARISING OUT OF ANY SCRIPTS AND/OR SUPPORT MATERIALS PROVIDED OR APPROVED BY CMLC
AND HEREBY RELEASES PMG FROM ANY LOSSES IN CONNECTION THEREWITH. THIS SECTION
FURTHER INCLUDES ALL FINES INCURRED BY PMG REGARDING REGISTRATION DUE TO CMLCS
FAILURE TO COMPLY IN A TIMELY MANNER WITH STATE REGISTRATION REQUIREMENTS
INCLUDING BUT NOT LIMITED TO SOLICITATION NOTICES AND FINANCIAL STATEMENTS.

4

 

 

Propel Management Group, Inc.

Master Services Agreement

 

8.2  INFRINGEMENT INDEMNIFICATION. CMLC AGREES TO INDEMNIFY, DEFEND AND HOLD
HARMLESS PMG AND ITS AFFILIATES AND THEIR RESPECTIVE, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM ANY AND ALL LOSSES AND THREATENED
LOSSES ARISING FROM, IN CONNECTION WITH, OR BASED ON ALLEGATIONS WHENEVER MADE,
OF ANY THIRD-PARTY CLAIM OF INFRINGEMENT OR MISAPPROPRIATION OF ANY INTELLECTUAL
PROPERTY RIGHTS, ALLEGED TO HAVE OCCURRED BECAUSE OF SYSTEMS OR OTHER RESOURCES
(INCLUDING CMLC ASSETS PROVIDED TO PMG BY CMLC).

 

8.3  Limitation of Liability. In no event shall PMG be liable to CMLC for (i)
any special, incidental or consequential damages of any kind (including, without
limitation, lost profits); (ii) any punitive damages arising by virtue of any
dealings between the parties; and (iii) any claims or demands against CMLC by a
third party arising out of, or connected with the Services. PMG's entire
liability to CMLC for damages in connection with the Services provided to CMLC
or provided by CMLC to its clients, shall not exceed in the aggregate the total
contract price due PMG under this Agreement during the thirty days immediately
preceding any claim. The terms and provisions of this section constitute a
material inducement for the parties entering into this Agreement.

 

SECTION 9. CONFIDENTIALITY / NON-DISCLOSURE / NON-SOLICITATION

 

9.1  Confidential Information. PMG and CMLC acknowledge that in the course of
dealings between the parties, each party will acquire highly confidential
information about the other party, including, but not limited to, its business
activities and operations, its technical and non-technical information, CMLC's
customer data and information, scripts, training manuals and processes,
intellectual property, and trade secrets, ("Confidential Information"). Each
party shall hold such Confidential Information in strict confidence and shall
not reveal the same. Confidential Information shall not include any information
generally available to or known to the public, known prior to the negotiations
leading to this Agreement, independently developed outside the scope of this
Agreement, or lawfully disclosed by a third party or tribunal. The Confidential
Information of each party shall be safeguarded by the other to the same extent
that it safeguards its own confidential methods or data relating to its own
business, but no less than a reasonable degree of care. If any disclosure of
Confidential information is required by law from either party, that party will
notify the other promptly and will provide such cooperation to the other, at the
other's expense, as may reasonably be requested to oppose the disclosure. If
either party violates the terms of this confidentiality clause, the other party
shall have the right to seek injunctive relief in addition to any another rights
and remedies that party may be entitled to in a court of law.

 

9.2  Non-disclosure of Relationship. Except as disclosure is contemplated or
necessary under the intent of this Agreement, each party agrees that it will not
disclose either expressly or by implication the existence of this Agreement or
the relationship created under (e.g., press releases or other public
disclosures) to any third party without the express written consent of the other
party. Further, except as provided by the last sentence of the immediately
preceding subsection (Confidential Information), both parties agree to maintain
complete confidence and secrecy with respect to the pricing, terms and
conditions of this Agreement.

5

 

 

Propel Management Group, Inc.

Master Services Agreement

 

9.3  Proprietary Marks. Except as otherwise set forth in this Agreement and
except as necessary to the performance of this Agreement, each party agrees that
it shall not use the trade name (or any variations of such name), logo,
trademarks or any proprietary marks of the other party or mention the other
party in any sales literature, advertising brochures or other business
materials, without the express written consent of the other party.

 

9.4  Non-Solicitation of Employees. During the term and for a period of one (1)
year after the termination or expiration of this Agreement, each CMLC agrees
that it shall not, without prior written consent of PMG, directly or indirectly
solicit for employment any Person employed or retained by PMG (including without
limitation, as an employee or independent contractor or agent know to be
exclusively engaged by the other party) with whom the Party had contact prior to
the said termination of this Agreement. Notwithstanding the foregoing, this
Section shall not preclude either Party from hiring any Person so employed or
retained by the other Party where such Person independently responds to an
employment opportunity broadcast by the Party to the general public (e.g., via
newspaper, magazine, broadcast, Internet, etc).

 

SECTION 10. USE OF OUTSIDE CONSULTANTS

 

PMG may at times utilize outside consultants and compensate them for their
services. The use of consultants is for the mutual benefit of PMG and CMLC. Due
to the immediate nature of the goals of this Agreement, CMLC’s services provided
by outside consultants shall be billed at 10% plus cost should the cost be
greater than 33% of the revenue generated. Use of outside consultants shall be
the sole discretion of PMG for those services only provided within this
Agreement. Any outside consultants used will be held to the confidentiality
agreement stated; above in Section 9 of this Agreement.

 

SECTION 11. GENERAL

 

11.1  Force Majeure. Each party hereto (other than the obligation of CMLC to
make payments for any services rendered hereunder) shall be excused from
performing any obligations under this Agreement, in whole or in part, as a
result of delays or interference caused by the other party or by an act of God,
war, labor disputes, strikes, floods, lightning, severe weather, shortage of
materials, failure or fluctuations in electrical power, heat, light, air
conditioning, disruption of a line, service or program by a common
telecommunications carrier or billing services provider, disruption or
malfunction of any data processing or telecommunications network, facility or
equipment, third-party nonperformance, or other cause beyond a party's
reasonable control and such nonperformance shall not be deemed a default
hereunder or a basis for termination hereof.

 

11.2  Compliance with State Law and Registration Requirements. CMLC and PMG
agree that each party is responsible for complying with its duties and
registration obligations pursuant to the laws and regulations of each state.
Each party shall bear its own registration and licensing costs and fees, all
penalties for non- compliance, and all expenses and fees incurred as a result of
any administrative or legal actions resulting from its non-compliance. Provided
however, fines incurred by PMG resulting from the negligence of the CMLC shall
be subject to indemnification as set forth in section 8.

 

11.3   Entire Agreement. This Agreement, Schedule A, and any Exhibits attached
hereto constitute the entire Agreement between the parties hereto as to the
subject matter hereof and supersedes any prior Agreements or understandings
relating to the subject matter. This Agreement may not be modified or ' amended
except by a written instrument duly signed by both parties hereto. In the event
any terms in the Master Service Agreement and Schedule A conflict, the terms in
the Schedule shall have priority by order of most recently executed.

6

 

 

Propel Management Group, Inc.

Master Services Agreement

 

11.4  Independent Contractors. Nothing contained in this Agreement shall be
construed or interpreted by the parties hereto, or by any third party, as
creating a relationship of principal and agent, partnership, joint venture or
any other relationship between the parties other than that of independent '
contractors contracting for the provision and acceptance of Services. Each party
will be responsible for hiring, supervising and compensating its own employees
and for providing benefits to and withholding taxes for such employees.

 

11.5  Notice. All notices or other communications hereunder shall be in writing
and shall be given by ' hand delivery, facsimile, or US mail, postage prepaid,
addressed to the persons and addresses referenced below in this Agreement. The
notice or communication shall be deemed to have been given

or made: as of the date so delivered, if delivered personally; if via facsimile,
if so acknowledged during business hours on the business day in the city where
received; or if sent by certified mail return receipt requested day, three
business days after so mailed.

 

Scott Plantinga

Propel Management Group, Inc.

3625 W. MacArthur Blvd., Suite 302

Santa Ana, CA 92704

John Lee

Californians for Marijuana Legalization and Control

20 Park Road, Suite E

Burlingame, CA 94010

 

11.6  Assignment. This Agreement shall be binding on the parties hereto and
their respective successors and assigns, except that neither party shall assign
its rights, duties or obligations hereunder without the other party's prior
written consent, which shall not be unreasonably withheld. Notwithstanding, PMG
retains the right to assign the Agreement to any of its subsidiaries at its sole
discretion.

 

11.7  Severability. No term or provision of this Agreement that is determined by
a court of competent jurisdiction to be invalid or unenforceable shall affect
the validity or enforceability of the remaining terms and provisions of this
Agreement.

 

11.8  Waiver. The waiver by either party, or the failure by either party to
claim a breach of any provision of this Agreement or to give notice with respect
thereto, shall not be held to be a waiver of any subsequent breach of such
provision or any other provision in this Agreement.

 

11.9  Equitable Relief. Nothing in this Agreement shall prevent a party from
seeking equitable relief in one of the courts having exclusive jurisdiction as
provided by this Agreement.

 

11.10Limits on Actions. No action, regardless of form, in any way arising out of
or in any way related to this Agreement may be brought more than one year after
the cause of action accrued, except that for default in payment may be brought
within two years of the date of the last payment.

 

11.11  Headings. The headings set forth in this Agreement are for the
convenience of reference only and shall not be deemed a substantive part of this
Agreement.

 

11.12  Observing Holidays. PMG, as a standard, will not be open for business on
the following holidays: New Year's Day, Easter Day, Independence Day,
Thanksgiving Day, and Christmas Day. PMG will be open on the following holidays
on a limited basis, hours to be reasonable and determined by PMG: New Year's
Eve, Memorial Day, Labor Day, and Christmas Eve.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representative as of the last date set forth below.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same
instrument.

7

 

 

Propel Management Group, Inc.

Master Services Agreement

 

Californians for Marijuana Legalization and Control

 

By: /s/ John Lee

Name: John Lee

Title: President

Date: 2/3/14

 

Propel Management Group, LLC

 

By: /s/ Scott Plantinga

Name: Scott Plantinga

Title: President

Date: 2/6/14

8

 

 

PROPEL MANAGEMENT GROUP, INC.

Master Services Agreement

 

SCHEDULE A

SCOPE OF WORK

including Program Specific and Pricing

 

SECTION 1. TERM

 

This Agreement is for the period beginning February 3, 2014, and ending November
30, 2014.

 

SECTION 2. ENGAGEMENT OF PMG, LIMITATIONS ON AUTHORITY OF PMG

 

CMLC hereby grants PMG the right during the term of this Agreement to plan,
prepare, manage, and conduct a nationally directed outbound telemarketing
development campaign to active, lapsed, or potential donors.

 

Development and conduct of this fundraising campaign shall be subject to CMLC's
right of written approval as set forth in section 5 hereto.

 

SECTION 3. PURPOSE OF AGREEMENT

 

CMLC enters into this Agreement with PMG in order to combine the functions and
expenses of public education, program service, advocacy, donor acquisition, and
donor renewal, all as to advance the program service of CMLC. This is an
exclusive contract for call center and signature gathering services which will
provide support of these efforts through social and general media platforms.

 

All printed matter shall provide information and material about CMLC, and
include, from time to time as may be appropriate, educational material,
statements of program service, and explain the process by which CMLC hopes to
accomplish its objectives. The opportunity to develop and distribute such
material, together with the mediums produced and utilized by PMG, is a material
inducement for CMLC to enter into this Agreement.

 

Al! oral presentations and printed material shall either be created by CMLC
and/or developed by PMG to stress the above and foregoing program service
information and public education function. All materials created by PMG shall be
reviewed and approved by the representatives of CMLC.

 

SECTION 4. ACCESS TO BOOKS AND RECORDS

 

The parties mutually acknowledge and agree that it is a combination of the
functions of donor acquisition, voter signature gathering, public education, and
program service, which has induced CMLC to enter into this Agreement. The
parties further acknowledge and agree that in accordance with generally accepted
accounting procedures, as promulgated by AICPA Statement of Position Paper 98-
2, expenses incurred in joint activities may be allocated between same.
Therefore, PMG agrees to make available to the accountant who represents CMLC,
from time to time, as may reasonably be required, such information as may be
necessary to accomplish such allocations on behalf of CMLC.

 

SECTION 5. DUTIES OF PMG

 

(a)                  CMLC will provide records of selected donors to PMG. The
information shall be in PMG's preferred format containing the following
information: name, address, city, state, zip code, and area code and home phone
number when available, date and amount of last contribution and the date and
amount of the highest previous contribution. PMG's IT support staff is available
to answer any questions regarding format. PMG will contact by telephone as many
of the persons identified above as possible, and attempt to gain their support
for CMLC, once CMLC approves final counts. In addition, CMLC can stop the
campaign at any point and only charges incurred would before the contacts
actually made.

9

 

 

PROPEL MANAGEMENT GROUP, INC.

Master Services Agreement

 

During the term of this Agreement, PMG shall plan, prepare, and conduct a
telemarketing campaign to list segments designated above.

 

(b)In addition, PMG shall:

 

(i)ensure that each telephone communicator used in the campaign is familiar with
goals and economic policies that CMLC supports;

 

(ii)provide questions and answer information regarding the economic policies and
goals of CMLC for use by the communicators; and

 

(iii)provide telemarketing scripts to the representatives that are equally
dedicated to the fundraising appeal.

 

(iv)target to achieve $2,000,000 in gross fundraising by April 1, 2014 and
achieve an additional $18,000,000 in gross fundraising by November 3, 2014.

 

(v)with a targeted start date of February 7, 2014, PMG shall gather
approximately 800,000 signatures by April 24, 2014 to qualify the MLCR 2014 for
the California state general election on November 3, 2014. At the mutual consent
of CMLC and PMG, additional signatures may be gathered to accomplish qualifying
the initiative for the inclusion on the November 3, 2014 general election.

 

SECTION 6. IMPLEMENTATION OF TELEMARKETING PROGRAM

 

For the convenience of CMLC, PMG will:

 

 

(a)Develop script, training materials, and fulfillment packages, which must be
approved by CMLC.

 

(b)Provide, train, and manage telephone communicators.

 

(c)Contact donors in accordance with CMLC's instruction.

 

(d)Prepare and send all mailings, which include a Confirmation Letter, which is
defined as original fulfillment device and the reminder letters.

 

(e)Advance appropriate postage not provided by CMLC.

 

(f)Report results during and upon completion of calling.

 

SECTION 7. FULFILLMENT OF TELEPHONE PLEDGES

 

CMLC hereby authorizes PMG, on its behalf and otherwise as its agent to:

 

(a)Send the fulfillment device by first class, mail the day following the phone
call to each respondent who agrees to pledge or consider making a donation.

 

(b)Send the reminder to those people who have not responded within a two (2) to
three (3) day period after the original phone date.

10

 

 

PROPEL MANAGEMENT GROUP, INC.

Master Services Agreement

 

SECTION 8. REPORTING

PMG agrees to report the results of calls made Monday through Thursday evening
the next day, and the results of Friday, Saturday, and Sunday on Monday. A
completed call is defined as any contact that results in a final yes, no or
maybe decision being made by the donor/prospect.

 

SECTION 9. BREAKEVEN GUARANTEE FOR PROSPECTING TO RENTED RESPONSE LISTS

 

CMLC's liability for costs incurred under this Agreement shall not exceed the
gross telemarketing income generated under the agreement. Any costs incurred in
excess of the gross telemarketing income shall be borne by PMG.

 

In regards to the Prospecting Program, in the event that the entire
telemarketing income generated under this Agreement is insufficient to cover all
the telemarketing expenses of these programs, PMG will have the right to re-call
those who pledged a gift, up to two times, within a time period not to exceed
18- months from when the pledge was originally generated. In the event this
occurs and the contract is terminated or not renewed, PMC shall have 60 days to
be able to complete the recalls. CMLC must approve the content of any script
utilized to make these recalls; and approval will not be unreasonably withheld.

 

In addition, PMG may require CMLC to place newly acquired donors, volunteers,
and non donors on a list rental and exchange market place to a List Brokerage
Firm of PMG's choice. In that event, CMLC will provide the Firm with the
necessary information and pay the Firm commissions at the typical market rate
(approximately 45%). All remaining proceeds will go to PMG. CMLC agrees to
provide PMG with monthly summary reports of list rental income. Both methods may
be used at PMG's discretion until all telemarketing expenses for prospecting are
satisfied.

 

SECTION 10. LIST OWNERSHIP

 

All lists and files generated under this Agreement, including donor names,
addresses, telephone numbers, contribution amounts and other identifying
information, shall be the mutual property of CMLC and PMG.

 

PMG guarantees the confidentiality of all donor files and any information about
the donors of CMLC. Under no circumstances will PMG knowingly, or willingly
share, disclose, sell, or make available any CMLC donor names, addresses,
telephone numbers, or giving history, to any outside parties. The names will be
used as may be necessary to implement any agreed upon telemarketing program on
behalf of CMLC, and only then with the knowledge of CMLC.

 

SECTION 11. COMPENSATION TO PMG

Charges for services for completed telephone calls to donors and other costs
shall be as follows:

 

Telemarketing Program

Communicator Presentation – New Donors 80% of the first $100,000 in
contributions generated by PMG; Communicator Presentation – High Value Donors
60% of the second $100,000 in contributions generated by PMG; Communicator
Presentation – Industry Donors 43% of all subsequent contributions generated by
PMG.

Signature Gathering for Petitions

 

$2.75 per verified signature until March 24, 2014;

$3.75 per verified signature thereafter.

11

 

 

PROPEL MANAGEMENT GROUP, INC.

Master Services Agreement

 

Fulfillment Costs Shipping, Mail, Express At documented cost plus 10%
Fulfillment Letters $1.01 plus postage* Follow-up Letters $1.01 plus postage*
Handwritten Thank You Cards $0.68 plus postage List Rentals/Outside Purchases
All list rentals and outside purchases of both products and services procured by
PMG will be billed at cost plus a 10% gross mark-up to help cover PMG's
acquisition, carrying and billing costs.   Information Systems Charges:  
Computer Programming/Conversion $85.00 per programming hour Script Writing
$40.00 per design/programming hour Records Processed $15.00 per thousand records
provided Merge/Purge $1.50 per thousand (combined total of records in the
merge/purge files) Duplicate Elimination $1.50 per thousand (combined total of
records in the merge/purge files) Random Record Selection $1.50 per thousand
(combined total of records in the merge/purge files)

 

* Normal PMG fulfillment package includes live first class postage on the
carrier and return envelopes.

Attached hereto and marked Exhibit I are provisions that may be required by
various states.

In Witness Whereof, the parties have executed this Agreement as of the last date
set forth below.

12

 

 

PROPEL MANAGEMENT GROUP, INC.

Master Services Agreement

 

EXHIBIT I

 

ALASKA

For the purposes of the State of Alaska only, the contract shall include the
following sections:

 

The charges of CMLC from PMG are based upon completed calls, with a guaranteed
cost per contact identified in Schedule A.

 

PMG shall be compensated pursuant to the terms of this agreement which is
estimated to be seventy five percent (75%) of the gross revenue. This estimate
is based on similar fund raising projects, but may vary depending on the ratio
of calls made to active donors, lapsed donors or the acquisition of new donors
or if the campaign is affected by circumstances or events not now contemplated
herein.

 

It is estimated that CMLC will receive twenty five percent (25%) of the gross
revenue. This estimate is based on similar fund raising projects, but may vary
depending on the ratio of calls made to active donors, lapsed donors or the
acquisition of new donors or if the campaign is affected by circumstances or
events not now contemplated herein.

 

This estimate shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

 

CONNECTICUT

For the purposes of the State of Connecticut only, the contract shall include
the following sections:

 

The charges to CMLC from PMG are based upon completed calls, with a guaranteed
cost per contact. PMG does not guarantee to CMLC a percentage of the gross
receipts. To the extent that state law requires a statement of the minimum
percentage, the guaranteed minimum percentage is one tenth of one percent (0.1%)
of the gross receipts.

 

FLORIDA

For the purposes of the State of Florida only, the contract shall include the
following sections:

 

The charges of CMLC from PMG are based upon completed calls, with a guaranteed
cost per contact identified in Schedule A.

 

PMG shall be compensated pursuant to the terms of this agreement which is
estimated to be seventy-five percent (75%) of the gross revenue. This estimate
is based on similar fund raising projects, but may vary depending on the ratio
of calls made to active donors, lapsed donors or the acquisition of new donors
or if the campaign is affected by circumstances or events not now contemplated
herein.

 

To the extent that state law requires a statement of minimum percentage to be
received by CMLC, the guaranteed minimum percentage is twenty five percent (25%)
of the gross receipts. However, if the gross receipts, less PMG telemarketing
fund raising costs, exceed the twenty five percent (25%) guarantee, CMLC shall
receive the greater amount.

 

This guarantee shall not affect compensation provisions a listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

13

 

 

INDIANA

For the purposes of the State of Indiana only, the contract shall include the
following sections:

 

The charges to the CMLC from PMG are based upon completed calls, with a
guaranteed cost per contact identified in Schedule A.

 

It is estimated the CMLC will receive twenty five percent (25%) of the gross
revenue. This estimate is based on similar fund raising projects, but may vary
depending on the ratio of calls made to active donors, lapsed donors or the
acquisition of new donors or if the campaign is affected by circumstances or
events not now contemplated herein.

 

This estimate shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

 

At least every ninety (90) days, a professional solicitor shall provide CMLC
with access to and use of information concerning contributors, including the
name, address, and telephone number of each contributor and the date and amount
of each contribution.

 

MISSISSIPPI

For the purposes of the state of Mississippi only, the contract shall include
the following sections:

 

The charges to the CMLC from PMG are based upon completed calls, with a
guaranteed cost per contact identified in Schedule A.

 

It is estimated that CMLC will receive twenty five percent (25%) of the gross
revenue. This estimate is based on similar fund raising projects, but may vary
depending on the ratio of calls made to active donors, lapsed donors or the
acquisition of new donors or if the campaign is affected by circumstances or
events not now contemplated herein.

 

This estimate shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

CMLC exercises control and approval over the content and volume of any
solicitations. CMLC will have sole custody and control of all donations
received.

 

NEW HAMPSHIRE

For the purposes of the State of New Hampshire only, the contract shall include
the following sections:

 

The charges to the CMLC from PMG are based upon completed calls, with a
guaranteed cost per contact identified in Schedule A. It is estimated that CMLC
will receive twenty five percent (25%) of the gross revenue. This estimate is
based on similar fund raising projects, but may vary depending on the ratio of
calls made to active donors, lapsed donors or the acquisition of new donors or
if the campaign is affected by circumstances or events not now contemplated
herein.

 

This estimate shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

 

CMLC will have mutual custody and control of all donations received.

14

 

 

NEW JERSEY

For the purposes of the State of New Jersey only, the contract shall include the
following sections:

 

The charges of CMLC from PMG are based upon completed calls, with a guaranteed
cost per contact identified in Schedule A.

 

PMG shall be compensated pursuant to the terms of this agreement which is
estimated to be seventy five percent (75%) of the gross revenue. This estimate
is based on similar fund raising projects, but may vary depending on the ratio
of calls made to active donors, lapsed donors or the acquisition of new donors
or if the campaign is affected by circumstances or events not now contemplated
herein.

 

To the extent that state law requires a statement of minimum percentage to be
received by CMLC, the guaranteed minimum percentage is twenty five percent (25%)
of the gross receipts. However, if the gross receipts, less PMG telemarketing
fund raising costs, exceed the twenty five percent (25%) guarantee, CMLC shall
receive the greater amount.

 

This guarantee shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

 

CMLC will have sole custody and control of all donations received. Donations
will be deposited into their account directly.

 

NORTH CAROLINA

For the purposes of the State of North Carolina only, the contract shall include
the following sections:

 

The charges of CMLC from PMG are based upon completed calls, with a guaranteed
cost per contact identified in Schedule A.

 

PMG shall be compensated pursuant to the terms of this agreement which is
estimated to be seventy five percent (75%) of the gross revenue. This estimate
is based on similar fund raising projects, but may vary depending on the ratio
of calls made to active donors, lapsed donors or the acquisition of new donors
or if the campaign is affected by circumstances or events not now contemplated
herein.

 

To the extent that state law requires a statement of minimum percentage to be
received by CMLC, the guaranteed minimum percentage is twenty five percent (25%)
of the gross receipts. However, if the gross receipts, less PMG telemarketing
fund raising costs, exceed the twenty five percent (25%) guarantee, CMLC shall
receive the greater amount.

 

This guarantee shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

 

OHIO

For the purposes of the state of Ohio only, the contract shall include the
following sections:

 

The charges to the CMLC from PMG are based upon completed calls, with a
guaranteed cost per contact identified in Schedule A.

 

It is estimated that CMLC will receive twenty five percent (25%) of the gross
revenue. This estimate is based on similar fund raising projects, but may vary
depending on the ratio of calls made to active donors or the acquisition of new
donors or if the campaign is affected by circumstances or events not now
contemplated herein. Pursuant to the law of the state of Ohio, CMLC is
guaranteed to receive a percentage of the actual gross revenue collected in the
state of Ohio that is not less than 90% of the amount of the reasonable estimate
of that percentage.

 

This estimate shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.


OREGON

For the purposes of the State of Oregon only, the contract shall include the
following sections:

 

The charges to the CMLC from PMG are based upon completed calls, with a
guaranteed cost per contact identified in Schedule A.

 

PMG projects $100,000 in gross revenue to be raised from this campaign. PMG
estimates expenses related to the campaign to be $75,000. This shall not affect
any of the other terms including compensation as set out in this Agreement.

 

PENNSYLVANIA

For the purposes of the State of Pennsylvania only, the contract shall include
the following sections:

 

The charges of CMLC from PMG are based upon completed calls, with a guaranteed
cost per contact identified in Schedule A.

 

PMG shall be compensated pursuant to the terms of this agreement which is
estimated to be seventy five percent (758%) of the gross revenue. This estimate
is based on similar fund raising projects, but may vary depending on the ratio
of calls made to active donors or the acquisition of new donors or if the
campaign is affected by circumstances or events not now contemplated herein.

 

To the extent that state law requires a statement of minimum percentage to be
received by CMLC, the guaranteed minimum percentage is twenty five percent (25%)
of the gross receipts. However, if the gross receipts, less PMG telemarketing
fund raising costs, exceed the twenty five percent (25%) guarantee, CMLC shall
receive the greater amount.

 

This guarantee shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

 

Solicitation activity is to commence on February 3, 2014, within the
Commonwealth of Pennsylvania.

 

SOUTH CAROLINA

For the purposes of the State of South Carolina only, the contract shall include
the following sections:

 

The charges of CMLC from PMG are based upon completed calls, with a guaranteed
cost per contact identified in Schedule A.

 

PMG shall be compensated pursuant to the terms of this agreement which is
estimated to be seventy five percent (75%) of the gross revenue. This estimate
is based on similar fund raising projects, but may vary depending on the ratio
of calls made to active donors, lapsed donors or the acquisition of new donors
or if the campaign is affected by circumstances or events not now contemplated
herein.

 

To the extent that state law requires a statement of minimum percentage to be
received by CMLC, the guaranteed minimum percentage is twenty five percent (25%)
of the gross receipts. However, if the gross receipts, less PMG telemarketing
fund raising costs, exceed the twenty five percent (25%) guarantee, CMLC shall
receive the greater amount.

 

This guarantee shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

15

 

 

TENNESSEE

For the purposes of the state of Tennessee only, the contract shall include the
following sections:

 

The charges to the CMLC from PMG are based upon completed calls, with a
guaranteed cost per contact identified in Schedule A.

 

It is estimated that CMLC will receive twenty five percent (25%) of the gross
revenue. This estimate is based on similar fund raising projects, but may vary
depending on the ratio of calls made to active donors or the acquisition of new
donors or if the campaign is affected by circumstances or events not now
contemplated herein.

 

This estimate shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

 

CMLC will receive and have sole custody and control of all donations.

 

VERMONT

 

For the purposes of the State of Vermont only, the contract shall include the
following sections:

 

The charges of CMLC from PMG are based upon completed calls, with a guaranteed
cost per contact identified in Schedule A.

 

PMG shall be compensated pursuant to the terms of this agreement which is
estimated to be seventy five percent (75%) of the gross revenue. This estimate
is based on similar fund raising projects, but may vary depending on the ratio
of calls made to active donors or the acquisition of new donors or if the
campaign is affected by circumstances or events not now contemplated herein.

 

To the extent that state law requires a statement of minimum percentage to be
received by CMLC, the guaranteed minimum percentage is twenty five percent (25%)
of the gross receipts. However, if the gross receipts, less PMG telemarketing
fund raising costs, exceed the twenty five percent (25%) guarantee, CMLC shall
receive the greater amount.

 

This guarantee shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

 

In accordance with 9 Vt. Stat. Annot. § 2472 the organization, notwithstanding
any other provision in the contract, shall have the unrestricted right to the
use of the list of Vermont residents who donated to the campaign. Further,
organization shall be provided with the addresses of those donors, as well as
the amount of each donation.

 

ALL OTHER STATES

For the purposes of all other states, the contract shall include the following
sections:

 

The charges to the CMLC from PMG are based upon completed calls, with a
guaranteed cost per contact identified in Schedule A.

It is estimated that CMLC will receive twenty five percent (25%) of the gross
revenue. This estimate is based on similar fund raising projects, but may vary
depending on the ratio of calls made to active donors, lapsed donors or the
acquisition of new donors or if the campaign is affected by circumstances or
events not now contemplated herein.

 

This estimate shall not affect compensation provisions as listed in Schedule A
of the contract and all financial arrangements as stated in the contract shall
remain in effect and unchanged.

 

CMLC will have sole custody and control of all donations received.



16

 

